DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17/026,738, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  The parent application lacks any description and/or support for the operations/steps of independent claims 1, 9, and 17 directed determining a success rate of the strategy based on historical data of at least one player in the sports contest; in response to determining that the success rate is less than a threshold success rate, identifying game obstacles in instances where the strategy was implemented by the at least one player and did not achieve the goal; and outputting a training procedure for implementing the modified strategy for presentation to the at least one player.  
Accordingly, claims 1-20 are not entitled to the benefit of the prior-filed application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 8, 14, and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claims 6, 8, 14, and 16, the language “the success rate” at line 1 and “the strategy” at line 2 lack clear antecedent basis.  Claims 1 and 9 recite “a success rate” at line 4 and “a threshold success rate” at line 6; therefore, it is unclear which success rate is “the success rate” as recited in claims 6, 8, 14, and 16.  Similarly, claims 1 and 9 include “a strategy” line 2, and “a modified strategy” at line 9; therefore, it is unclear which strategy is “the strategy” as recited in claims 6, 8, 14, and 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For claims 1-20 to be patentable under Section 101, the claimed invention must be directed to one of the four statutory categories (i.e., a process, a machine, a manufacture and a compositions of matter).  In addition, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Claims 1-20 seemingly recite a method (i.e., a process), a system (i.e., a machine), and a non-transitory computer readable medium (i.e., a manufacture); however, this does not end the analysis.  With regard to claim 1, the claim recites steps of “receiving a strategy to be implemented in a sports contest by at least one player, wherein the strategy comprises player movement information and a goal of the strategy;” “determining a success rate of the strategy based on historical data of the at least one player in the sports contest;”  “in response to determining that the success rate is less than a threshold success rate, identifying game obstacles in instances where the strategy was implemented by the at least one player and did not achieve the goal;” “determining a modified strategy that (1) minimizes encounters of the at least one player with the game obstacles and (2) achieves the goal of the strategy, wherein an encounter represents a moment in the sports contest when the at least one player is within a threshold distance from any game obstacle;” and “outputting a training procedure for implementing the modified strategy for presentation to the at least one player.”  Claims 9 and 17 recite similar operations performed by a processor or stored as instructions on a non-transitory computer readable medium.  The claims are directed to the Abstract Idea of coaching players in a sports contest or training session.  For example, it is well known and routine in sports that coaches review historical success of athletes implementing a chosen strategy against a defense, and, if unsuccessful, modifying the strategy to counter the defense (i.e., game obstacle) and subsequently training the players in the modified strategy.  The recited system, method, and medium simply seek to automate this well-known sports activity, and therefore are directed to the abstract concept of managing personal behavior or relationships or interactions between people namely players in a sporting activity.  Accordingly, the claim recites an abstract idea that falls within the grouping of "methods of organizing human activity" as the recitations are directed to managing personal behavior or relationships or interactions between people, in this case as players in a sports contest or training session.  See MPEP Section 2106.04(a)(2) II. C.
In addition, the recited steps of the method of claim 1 include receiving a strategy to be implemented in a sports contest by at least one player; determining a success rate of the strategy based on historical data of the at least one player in the sports contest; in response to determining that the success rate is less than a threshold success rate, identifying game obstacles in instances where the strategy was implemented by the at least one player and did not achieve the goal; determining a modified strategy that (1) minimizes encounters of the at least one player with the game obstacles and (2) achieves the goal of the strategy; and outputting a training procedure, all of which could be performed in the mind of a coach or player.  With regard to claims 9 and 17, but for the recitation of the generic computer components, such as a processor and computer executable instructions, nothing in the claimed system and medium precludes the recitations from practically being performed in the mind.  For example, thinking of a strategy; review game footage to determine the success of the strategy can be performed in the mind of a coach or player, followed by thinking of a modified strategy that they want the player to implement when the original strategy is determined unsuccessful, and then thinking of a training procedure to carry out the modified strategy that is delivered to the player.  If a claim, under its broadest reasonable interpretation, covers performance of the recitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims also recite the abstract idea of a Mental Process.
Moreover, this judicial exception of an Abstract Idea is not integrated into a practical application by the claims.  In particular, the claims do not recite any additional structural elements other than the recitation of generic computer hardware performing executable instructions of code from the memory of a computer device.  The processor and executable instructions are recited at a high-level of generality (i.e., as generic computers performing a generic computer functions of executing software) such that it amounts no more than mere instructions of how to apply the exception using a generic computer component.  The steps/operations of receiving information from sensors and processing the information are data gathering steps.  The steps/operation of presenting amounts to insignificant post solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The dependent claims also do not recite any additional elements that integrate the abstract idea into a practical application by the claims.  Therefore, the claims are directed to an abstract idea. 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recitation of the additional element of using a processor or hardware processor amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Dependent claims 2-8, 10-16, and 18-20 recite the same abstract idea as claims 1, 9, and 17, and do not recite additional limitations sufficient to direct the claimed invention to significantly more.  These claims only recite additional details of the abstract idea, and are not sufficient to direct the claimed invention to significantly more.
As a result, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2021/0069573 to Beisel (“Beisel”) in view of US Publication No. 2018/0099201 to Marty et al. (“Marty”).
In re claim 1, Beisel describes a method for training players in a sports contest [¶3,6], the method comprising: receiving a strategy to be implemented in a sports contest by at least one player, wherein the strategy comprises player movement information and a goal of the strategy [¶3,6, 41 describe receiving offensive play data of a current offensive play during an offensive possession.  The offensive play data includes an offensive set type (or strategy), such as Horns.  The offensive set indicates player movements (including at least one player) to maneuver around the defense to make a basket during an offensive play (the goal).  The team may have a specific offensive set in which team members follow a series of prescribed motions to attempt to make a basket]; determining a success rate of the strategy based on historical data of the at least one player in the sports contest [¶55, 58, 61, 67 describe offensive set analyzer may determine a success rate of an offensive set, and may be based on roster, player, and offensive set data from previous games (i.e., historical data)]; in response to determining that the success rate is less than a threshold success rate, identifying game obstacles in instances where the strategy was implemented by the at least one player and did not achieve the goal [¶56-61 threshold success rate equals historical average; offensive set is run by at least one player including stats for each player in set; identifying game obstacles includes identifying a defensive style by the other team that is opposing the set, and determining when offensive set is less than average rate success in achieving goal of scoring]; determining a modified strategy that (1) minimizes encounters of the at least one player with the game obstacles and (2) achieves the goal of the strategy [¶¶56-61 describe when offensive set is having less than average success making changes including changing the offense set based on opposing defense style e.g., man-to-man vs. zone to better avoid defense (minimize  encounter) and achieve goal of scoring baskets] and providing training for implementing the modified strategy for presentation to the at least one player [¶3 describes team (i.e., players) may train to use multiple offensive sets, and therefore players may train for the modified strategy of the selected offensive set].
Beisel lacks but Marty teaches an encounter represents a moment in the sports contest when the at least one player is within a threshold distance from any game obstacle [¶84 describes object tracker 1562 can provide information when a player is guarded by a defender (e.g., a defender is within a predetermined distance of the person with the ball and is following the movements of the person with the ball) or when left unguarded (e.g., no defender is within the predetermined distance of the person dribbling the ball) including whether defended by multiple players and level of defense, e.g., tightly or lightly];
Beisel discloses training of offensive sets and providing training but doesn’t explicitly teach outputting a training procedure to at least one player. 
However, Marty teaches outputting a training procedure to at least one player [¶70 describes providing a training sequence to a player ¶145 describes improvement logic 1594 can recommend particular practice routines, game drills and technique modifications depending on the specific performance area of requiring improvement].
Beisel and Marty are both considered to be analogous to the claimed invention because they are in the same field of sports analysis and training.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Beisel and include the determination of the distance of the defender relative to a player and to provide a training procedure to a player, as taught by Marty, in order to provide more accurate analysis of player performance paragraph 12, and to improve player performance, paragraphs 145-148.
In re claim 2, Beisel discloses in response to determining that the success rate is not less than a threshold success rate [56 describes determining offensive set is working better than average and therefore is the most effective offensive set], outputting a different training for implementing the received strategy for presentation to the at least one player [¶3 describes team (i.e., players) may train to use multiple offensive sets during a game, and therefore players may train for the original strategy of the first offensive set which is different than the training of for the modified set].
In re claim 4, Beisel lacks but Marty teaches the training procedure is a step-by-step instructive output that teaches the at least one player when and what actions to perform during the sports contest [¶70 describes presentation of training sequence to the user using output device 1508.  The training sequences provide instruction to the user on how to execute action and can demonstrate the action (e.g., dribbling and/or passing motion) on the output device 1508 for the user to emulate.  The user can then attempt to repeat the demonstrated dribbling and/or passing motions, ¶145-148 also describe particular practice routines, game drills and technique modifications depending on the specific performance area of requiring improvement].
Beisel and Marty are both considered to be analogous to the claimed invention because they are in the same field of sports analysis and training.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Beisel and include the detailed training procedure, as taught by Marty, in order to improve the player’s performance, paragraphs 145-148.
In re claim 5, Beisel lacks but Marty teaches wherein outputting the training procedure comprises generating an augmented reality or virtual reality version of the step-by-step instructive output, wherein the augmented reality or virtual reality version generates action prompts based on progress of the at least one player in the sports contest [¶156 describe that the computing device 1504 can use an augmented reality system to provide a training sequence].
Beisel and Marty are both considered to be analogous to the claimed invention because they are in the same field of sports analysis and training.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Beisel and include the augmented reality training procedure, as taught by Marty, in order to improve the player’s performance and allow practice when teammates are unavailable, paragraphs 156-161.
In re claim 6, Beisel discloses, the success rate represents an amount of times the goal was achieved out of an amount of times the strategy was implemented [¶67 describes the success rate of offensive set (strategy) as  number of scores (goal achieved) vs the number attempts].
In re claim 7, Beisel lacks but Marty describes the training procedure comprises predicted movements of opposing players and reactive actions to perform [¶156-161 describe training procedure the includes movement of opposing virtual players and their reactive actions].
Beisel and Marty are both considered to be analogous to the claimed invention because they are in the same field of sports analysis and training.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Beisel and include the predicted opponent movements, as taught by Marty, in order to improve the player’s performance, paragraphs 156-161.
In re claim 8, Beisel discloses determining the success rate is further based on historical data of another player that is not the at least one player, wherein the strategy is a universal strategy implemented by both the at least one player and the another player [¶58 indicates the success rate may be determined based on any roster combination up to all 5 players and ¶41 describes the offensive set may be a general set of guidelines that the players follow].
In re claim 9, Beisel discloses a system for training players in a sports contest [Fig. 1 #100], the system comprising: a hardware processor [Fig. 16 #1601] configured to: receive a strategy to be implemented in a sports contest by at least one player, wherein the strategy comprises player movement information and a goal of the strategy [¶3,6, 41 describe receiving offensive play data of a current offensive play during an offensive possession.  The offensive play data includes an offensive set type (or strategy), such as Horns.  The offensive set indicates player movements (including at least one player) to maneuver around the defense to make a basket during an offensive play (the goal).  The team may have a specific offensive set in which team members follow a series of prescribed motions to attempt to make a basket]; determine a success rate of the strategy based on historical data of the at least one player in the sports contest [¶55, 58, 61, 67 describe offensive set analyzer may determine a success rate of an offensive set, and may be based on roster, player, and offensive set data from previous games (i.e., historical data)]; in response to determining that the success rate is less than a threshold success rate, identify game obstacles in instances where the strategy was implemented by the at least one player and did not achieve the goal [¶56-61 threshold success rate equals historical average; offensive set is run by at least one player including stats for each player in set; identifying game obstacles includes identifying a defensive style by the other team that is opposing the set, and determining when offensive set is less than average rate success in achieving goal of scoring]; determine a modified strategy that (1) minimizes encounters of the at least one player with the game obstacles and (2) achieves the goal of the strategy [¶¶56-61 describe when offensive set is having less than average success making changes including changing the offense set based on opposing defense style e.g., man-to-man vs. zone to better avoid defense (minimize  encounter) and achieve goal of scoring baskets] and provide training for implementing the modified strategy for presentation to the at least one player [¶3 describes team (i.e., players) may train to use multiple offensive sets, and therefore players may train for the modified strategy of the selected offensive set].
Beisel lacks but Marty teaches an encounter represents a moment in the sports contest when the at least one player is within a threshold distance from any game obstacle [¶84 describes object tracker 1562 can provide information when a player is guarded by a defender (e.g., a defender is within a predetermined distance of the person with the ball and is following the movements of the person with the ball) or when left unguarded (e.g., no defender is within the predetermined distance of the person dribbling the ball) including whether defended by multiple players and level of defense, e.g., tightly or lightly];
Beisel discloses training of offensive sets and providing training but doesn’t explicitly teach outputting a training procedure to at least one player. 
However, Marty teaches outputting a training procedure to at least one player [¶70 describes providing a training sequence to a player ¶145 describes improvement logic 1594 can recommend particular practice routines, game drills and technique modifications depending on the specific performance area of requiring improvement].
Beisel and Marty are both considered to be analogous to the claimed invention because they are in the same field of sports analysis and training.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Beisel and include the determination of the distance of the defender relative to a player and to provide a training procedure to a player, as taught by Marty, in order to provide more accurate analysis of player performance paragraph 12, and to improve player performance, paragraphs 145-148.
In re claims 10 and 12-16, see the corresponding rejections for claims 2 and 4-8.
In re claim 17, Beisel discloses a non-transitory computer readable medium storing thereon computer executable instructions for training players in a sports contest [Fig. 16 #1603 and 1605], including instructions for: receiving a strategy to be implemented in a sports contest by at least one player, wherein the strategy comprises player movement information and a goal of the strategy [¶3,6, 41 describe receiving offensive play data of a current offensive play during an offensive possession.  The offensive play data includes an offensive set type (or strategy), such as Horns.  The offensive set indicates player movements (including at least one player) to maneuver around the defense to make a basket during an offensive play (the goal).  The team may have a specific offensive set in which team members follow a series of prescribed motions to attempt to make a basket]; determining a success rate of the strategy based on historical data of the at least one player in the sports contest [¶55, 58, 61, 67 describe offensive set analyzer may determine a success rate of an offensive set, and may be based on roster, player, and offensive set data from previous games (i.e., historical data)]; in response to determining that the success rate is less than a threshold success rate, identifying game obstacles in instances where the strategy was implemented by the at least one player and did not achieve the goal [¶56-61 threshold success rate equals historical average; offensive set is run by at least one player including stats for each player in set; identifying game obstacles includes identifying a defensive style by the other team that is opposing the set, and determining when offensive set is less than average rate success in achieving goal of scoring]; determining a modified strategy that (1) minimizes encounters of the at least one player with the game obstacles and (2) achieves the goal of the strategy [¶¶56-61 describe when offensive set is having less than average success making changes including changing the offense set based on opposing defense style e.g., man-to-man vs. zone to better avoid defense (minimize  encounter) and achieve goal of scoring baskets] and providing training for implementing the modified strategy for presentation to the at least one player [¶3 describes team (i.e., players) may train to use multiple offensive sets, and therefore players may train for the modified strategy of the selected offensive set].
Beisel lacks but Marty teaches an encounter represents a moment in the sports contest when the at least one player is within a threshold distance from any game obstacle [¶84 describes object tracker 1562 can provide information when a player is guarded by a defender (e.g., a defender is within a predetermined distance of the person with the ball and is following the movements of the person with the ball) or when left unguarded (e.g., no defender is within the predetermined distance of the person dribbling the ball) including whether defended by multiple players and level of defense, e.g., tightly or lightly];
Beisel discloses training of offensive sets and providing training but doesn’t explicitly teach outputting a training procedure to at least one player. 
However, Marty teaches outputting a training procedure to at least one player [¶70 describes providing a training sequence to a player ¶145 describes improvement logic 1594 can recommend particular practice routines, game drills and technique modifications depending on the specific performance area of requiring improvement].
Beisel and Marty are both considered to be analogous to the claimed invention because they are in the same field of sports analysis and training.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Beisel and include the determination of the distance of the defender relative to a player and to provide a training procedure to a player, as taught by Marty, in order to provide more accurate analysis of player performance paragraph 12, and to improve player performance, paragraphs 145-148.

 In re claims 18 and 20, see the corresponding rejections for claims 2 and 4.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beisel in view of Marty  further in view of US Publication No. 2017/0165570 to Lucey et al. (“Lucey”).
In re claims 3, 11, and 19, Beisel in view of Marty teach the method, the system, and the non-transitory computer readable medium of claims 1, 9, and 17 as detailed above.  However, Beisel in view of Marty lack, but Lucey teaches determining the modified strategy comprises: identifying an original path of movement that intersected with a game obstacle [¶48 describes original play pass selection Player 4, to Player 3 to player 2]; identifying a different path of movement that can avoid intersecting with the game obstacle [¶48 describes identifying different pass from Green Player 4 to Player 5]; and determining the modified strategy such that the original path is replaced with the different path [¶48 selecting new pass as it increases chance of taking a shot and being fouled].
Beisel, Marty, and Lucey are all considered to be analogous to the claimed invention because they are in the same field of sports analysis and training.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Beisel in view of Marty to include positional play analysis, as taught by Lucey, in order to utilize a trajectory of plays to permit the identification and analysis of plays that may be most effective against a particular opponent, see, e.g., ¶5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2021/0146220 describes a system for player training including detailed training sequences and augmented reality devices.
2018/0157974 describes player tracking to model player movements and trajectories in a sporting contest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                      
/MALINA D. BLAISE/Primary Examiner, Art Unit 3715